[gahigaimfirerocksecuritie001.jpg] [gahigaimfirerocksecuritie001.jpg]





[gahigaimfirerocksecuritie002.jpg] [gahigaimfirerocksecuritie002.jpg]





[gahigaimfirerocksecuritie003.jpg] [gahigaimfirerocksecuritie003.jpg]





[gahigaimfirerocksecuritie004.jpg] [gahigaimfirerocksecuritie004.jpg]





[gahigaimfirerocksecuritie005.jpg] [gahigaimfirerocksecuritie005.jpg]





[gahigaimfirerocksecuritie006.jpg] [gahigaimfirerocksecuritie006.jpg]





[gahigaimfirerocksecuritie007.jpg] [gahigaimfirerocksecuritie007.jpg]





[gahigaimfirerocksecuritie008.jpg] [gahigaimfirerocksecuritie008.jpg]





[gahigaimfirerocksecuritie009.jpg] [gahigaimfirerocksecuritie009.jpg]





[gahigaimfirerocksecuritie010.jpg] [gahigaimfirerocksecuritie010.jpg]





[gahigaimfirerocksecuritie011.jpg] [gahigaimfirerocksecuritie011.jpg]



